Citation Nr: 0503276	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative joint 
disease of the right shoulder.  In November 2003, the veteran 
testified at an RO hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the veteran filed a claim of service connection 
for degenerative joint disease of the right shoulder.  In 
November 2003, he testified at an RO hearing that while 
serving in the U.S. Army in Korea in 1964, he injured his 
right shoulder when he fell off a truck, and again in 1965 in 
Vietnam, when he fell into a hole.  He also states that since 
the original injury, he has had discomfort in his right 
shoulder, and that within the last 10 years, it has gotten 
worse.  He reports that now, he has pain all the time.  He 
states that he cannot get his hands over his head without a 
lot of pain, and that he has been forced to work only part-
time as a barber.  He notes that in 1996, he re-injured his 
right shoulder when he fell on a wet floor.  In sum, the 
veteran contends that his current shoulder condition is 
directly related to his service.

The service medical records show that in August 1966, the 
veteran was seen for pain in the right scapula area.  

After service, an October 1969 VA examination report shows 
complaints for the last three months of pain between his 
shoulder blades when he leans forward or backward.  The 
veteran reported he was told it was due to muscle strain.  
The examiner found full range of motion of all major joints 
with no discomfort.

A private April 1997 progress note shows that there was no 
evidence of any atrophy throughout the scapular region, and 
that there was full range of motion of both scapular regions.

A private orthopedic progress note in October 1998 shows 
complaints of shoulder pain starting approximately three 
months ago.

An April 2001 VA radiology report shows an impression of 
acromioclavicular joint narrowing in the right shoulder, 
probably due to osteoarthritis or old injury.

An August 2002 VA medical record shows complaints of shoulder 
scapular pain increasing for many years with degenerative 
joint disease.  The report also shows the veteran indicated 
that he had this pain since 1966 in service.

Upon review of the record, the Board finds that the evidence 
is insufficient to decide the service connection issue with 
any certainty.  The question that needs to be resolved before 
a determination of service connection can be made is whether 
the veteran's current right shoulder disorder had its onset 
in service.  This is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus, the Board finds that a medical examination is 
necessary.  A review of the file shows that the veteran has 
never been afforded an appropriate VA examination for the 
purposes of securing the requisite medical opinion.  Under 
the duty to assist provisions of the VCAA, VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d)

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature, etiology, severity, and date of 
onset of his right shoulder disorder.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not that the veteran's current 
right shoulder disorder is related to any 
incident of service, including the 
reported pain in the right scapula area 
in service.  The examiner should base the 
opinion on examination findings, 
historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the examination, documentation 
showing that notice of the scheduled 
examination was sent to the last known 
address should be placed in the record.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



